BROCK, Judge.
We have examined defendant’s assignments of error and find them to be without merit. An examination of the record reveals no prejudicial error. Defendant was charged in an indictment, which was proper in form; he was represented by competent counsel; he was found guilty by a jury after a fair trial and adequate instructions by the trial court; and the sentences imposed are within the statutory limits.
We hold that defendant had a fair trial, free from prejudicial error.
No error.
Judges Morris and Parker concur.